PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/670,661
Filing Date: 31 Oct 2019
Appellant(s): COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matejka et al. (US 2014/0310601 A1 – hereinafter Matejka).
Regarding claim 1, Matejka discloses a method comprising: determining, based on a parameter, a mosaic image comprising a plurality of images ([0030]-[0031] – based on at least temporal duration obtained by the length of the video and the pixel width of the timeline slider, a plurality of images are obtained and therefore a corresponding mosaic image comprising the plurality of images are obtained and displayed in Fig. 2, thus determined); determining a time point associated with a trick play speed ([0030]-[0031] – determining a time point associated with any trick play speed as a time point of a frame corresponding to a thumbnail to be combined into the mosaic image that is to be used during a trick-play); determining, based on the time point, an image of the plurality of images ([0030]-[0031] – determining a time point associated with any trick play speed as a time point of a frame corresponding to a thumbnail to be combined into the mosaic image – for example, the first image that is combined into the mosaic image); encoding the image of the plurality of images and at least a subsequent portion of the plurality of images to create a video stream ([0030]-[0031] – encoding the thumbnails into a trick-play stream – also see “Response to Arguments” above); and causing an output of the video stream (Fig. 2; [0037]-[0039]).
	Regarding claim 2, Matejka also discloses the parameter comprises at least one of: a height, a width, a time interval, a quantity of time between a first image of the plurality of images and second image of the plurality of images, or an identifier associated with the plurality of images ([0031] – at least a time interval).
	Regarding claim 3, Matejka also discloses the parameter is indicative of a preference associated with at least one of: an image size, an image resolution, a color depth, a sharpening filter, or an image format ([0030] – at least a size of the thumbnail).
	Regarding claim 4, Matejka also discloses receiving a first request associated with a trick play indicative of the trick play speed, wherein the first request comprises at least one of: a fast forward request, a rewind request, or a slow motion request ([0037]-[0039] – at least fast forward request).
Regarding claim 5, Matejka also discloses receiving a second request associated with the trick play ([0037]-[0039] – the user varies the speed); and causing, based on the second request, an output of another video stream ([0037]-[0039] – the user varies the speed).
Regarding claim 6, Matejka discloses a method comprising: receiving a parameter ([0031] – receiving a length of the video and pixel width of timeline slider); determining, based on the parameter, a plurality of images ([0031] – determining a plurality of images evenly spaced temporally throughout the duration of the video); determining, based on the plurality of images, a mosaic image (Fig. 2); determining a time point associated with a trick play speed ([0031] – determining a time point associated with any trick play speed as a time point of a frame to be displayed during a trick play); encoding, based on the time point, at least a portion of the plurality of images to create a video stream ([0030]-[0031] – encoding the images into a trick-play stream – also see “Response to Arguments” above); and causing an output of the video stream (Fig. 2; [0037]-[0039]).
Claim 7 is rejected for the same reason as discussed in claim 2 above.
Claim 8 is rejected for the same reason as discussed in claim 3 above.
Claim 9 is rejected for the same reason as discussed in claim 4 above.
Claim 10 is rejected for the same reason as discussed in claim 5 above.
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Matejka also disclosing an apparatus, comprising: one or more processor (Fig. 1; [0018]-[0026] - processing unit 150); and memory storing processor executable instructions that, when executed by the one or more processors ([0021]; Fig. 1 – memory 110), cause the apparatus to perform the method (Fig. 1; [0018]-[0026]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above in view of Matejka also disclosing an apparatus, comprising: one or more processor (Fig. 1; [0018]-[0026] - processing unit 150); and memory storing processor executable instructions that, when executed by the one or more processors ([0021]; Fig. 1 – memory 110), cause the apparatus to perform the method (Fig. 1; [0018]-[0026]).
Claim 17 is rejected for the same reason as discussed in claim 2 above.
Claim 18 is rejected for the same reason as discussed in claim 3 above.
Claim 19 is rejected for the same reason as discussed in claim 4 above.
Claim 20 is rejected for the same reason as discussed in claim 5 above.

(2) Response to Argument
At pages 7-9, Appellant argues that Matejka does not teach or suggest, “encoding the image of the plurality of images and at least a subsequent portion of the plurality of images to create a video stream.”
In response, Examiner respectfully disagrees and submits that Matejka discloses the limitation of “encoding the image of the plurality of images and at least a subsequent portion of the plurality of images to create a video stream” for the following reasons:
1) Matejka teaches encoding an image at a determined time point and images selected from a subsequent portion of the images spatially into smaller sized thumbnails (see at least paragraph [0029]),
2) Matejka teaches encoding an image at a determined time point and images selected from a subsequent portion of the images temporally into a sequence of thumbnails, each of which (the thumbnail) must be in a temporal relationship with a preceding thumbnail and a subsequent thumbnail (except for the first thumbnail in the sequence, which has no preceding thumbnails and the last thumbnail in the sequence, which has no subsequent thumbnails.) Also, each of the thumbnails in the sequence must have a relationship with a time point given in the timeline so that selection of a time point in the timeline will highlight the corresponding thumbnail and vice versa, selection of a thumbnail will move the location indicator in the timeline to corresponding time point (see at least paragraphs [0030]-[0031]).
3) Given (1) and (2) above, the images are encoded into an ordered sequence of thumbnails to be displayed in a display as shown in Fig. 2 of Matejka. The thumbnails in the sequence flow continuously during video scrubbing operation commanded by the user as further described at least at [0048], in which Matejka states: 
[0048] In some embodiments, when two-dimensional array 220 scrolls forward along array 301, the scrolling action is animated to present a visually smooth transition. In other words, rather than instantly changing what thumbnails are displayed in two-dimensional array 220, the transition takes place in a less visually disorienting fashion. For instance, in row-at-a-time scrolling, when two-dimensional array 220 scrolls forward along array 301 by one row in response to movement of playhead 203 on timeline slider 201, the thumbnails displayed in two-dimensional array 200 slide upward one row when the highlighted thumbnail reaches the end of center row 227. Thus, in one example, video scrubbing application 121 causes thumbnails 36-60 to smoothly transition upward one row of array 301 so that thumbnails 41-65 are instead displayed in two-dimensional array 220. Such embodiments can be applied to page-at-a-time scrolling or row-at-a-time scrolling. Furthermore, in some embodiments, such smoothly transitioning scrolling from one row to the next of array 301 can be performed continuously. Thus, as the highlighted thumbnail in two-dimensional array 220 is moved across center row 227, two-dimensional array 220 continuously transitions downward one row of array 301. Such embodiments are referred to as continuous scrolling. (emphasis added)
As such, the images are encoded to be displayed as a video stream of thumbnails. This fact is also illustrated in Figs. 3A-3D, 4A-4D.
Further, as a matter of the fact, although being displayed using an one-dimensional or two-dimensional array format, the images are spatially and temporally encoded into the sequence of thumbnails in such a way that the sequence of thumbnails is a smaller-sized and temporally-coarser version of the original video stream. For that reason, since the original video stream is a video stream, the sequence of thumbnails taught by Matejka is automatically also a video stream.
At pages 9-10, Appellant argues that Matejka does not teach “causing output of the video stream.”
In response, Examiner respectfully disagrees and submits that, as discussed above, the sequence of thumbnails is a video stream and this video stream is clearly outputted onto a display as illustrated in Fig. 2 and described at least at [0030].
As such, Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUNG Q DANG/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        
Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484 
       
 /WILLIAM C VAUGHN JR/ Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.